Laughlin, J.:
The defendant publishes 4 daily newspaper known as The World, in which the alleged libelous articles were printed. The article which is the basis of the first action was published on the 4th day of May, 1907. In the editorial column of The Wórld on that day, under the heading “ The Black List,” which was printed in capital type, the defendant" published the- -names of twenty-seven State Senators, including-that of the-plain tiff, who voted--against the removal of Superintendent of Insurance Kelsey, and,..at the close of the list, stated that "their names should be'on the political black list of all honest citizens.; that they were public enemies and should henceforth be treated as such, and that not one of them should ever again be allowed'to hold an office of profit or trust by the votes of the people of our State. The complaint in the second action sets forth the publication, on the 4th day of May, 1907, of the article which is the basis of the first action, the reiteration thereof in substance in the issues of the nevvspaper on the fifth and sixth days of May, the republication " thereof iii substance, with the addresses of the Senators, on the eighth day of May, and the publication on the editorial page on the ninth day of May of a picture or cartoon of large dimensions representing a public pillory,, with a number of persons, including the plaintiff, standing thereon, with their necks and hands depicted as firmly fastened in the pillory, representing them as undergoing bodily torture and mental disgrace, with a placard above- each giving his name, and over one of such characters, conspicuously printed, was the name “ Cohalan,” and at the front edge of. the platform, was printed in large type the words “ Public Contempt,” and -underneath the cartoon were printed the words “ In the Pillory.” .. Each action was .commenced more than a month after the publication, and only two days intervened between the commencement of the two actions. ■
It is perfectly, clear that all of the publications relate to the same matter. They are all ■ criticisms of the action of the plaintiff and the other Senators who voted against the removal of the Superintendent of Insurance, who - was on trial before the Legislature. They do not reflect on the official conduct of the plaintiff generally, • or concerning many different acts. They all ' relate to a single official act. It Would be impossible to separate the damages caused *489by the publications of each of these articles. It is manifest that they should be presented to the same jury to assess the entire damages, should the plaintiff succeed, in one action. The plaintiff cannot be prejudiced by the consolidation of these actions, excepting upon the theory that if he should be permitted ■ to prosecute them separately he might recover more damages than he has sustained, but that could only result from the inability of juries passing upon the articles separately, to correctly estimate the damages caused by each separate publication, which is not prejudice recognized by the law. The plaintiff should recover only his actual damages and such punitive damages as the law allows. Those he may recover with the actions consolidated, a-nd without their consolidation the defendant cannot be protected against a recovery of greater damages.
It follows, therefore, that the order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Patterson, P. J., Ingraham, Clarke and Soótt, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars, costs.